DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 and 06/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (hereinafter Wang), U.S. Publication No. 2015/0230207, in view of Altman et al., (hereinafter Altman), U.S. Publication No. 2019/0312815.

As per claim 1, Wang discloses a data transmission system [Abstract, a data transmission system (systems, method, and devices are provided for transmitting data)], comprising: 
a transmitting device and a receiving device [fig. 1, paragraphs 0058, 0061, 0063, a transmitting device and a receiving device (transmitters and/or receivers configured to transmit and/or receive data (e.g., a movable object 100 communicating with a remote terminal 102))] connected by at least two broadcast channels [fig. 1, 6, paragraphs 0062, 0065, 0066, connected by at least two broadcast channels (communication links 112, 114)], 
wherein the transmitting device is configured to encode a data set to be transmitted [fig. 7, paragraphs 0110, 0111, wherein the transmitting device is configured to encode a data set to be transmitted (once the original data has been encoded, it can then be transmitted to a receiving entity (e.g., a movable object or terminal))], and wherein the transmitting device is configured to transmit the one or more data packets through the at least two broadcast channels [fig. 1, 2, paragraphs 0028, 0045, 0047, 0063, 0066, wherein the transmitting device is configured to transmit the one or more data packets through the at least two broadcast channels (transmit data via the communication links; a movable object 200 communicating with a terminal 202 via first and second communication links 204, 206)], and 
wherein the receiving device is configured to detect the one or more data packets transmitted through the at least two broadcast channels [fig. 1, paragraphs 0020, 0061, 0064, 0113, wherein the receiving device is configured to detect the one or more data packets transmitted through the at least two broadcast channels (both the movable object 100 and the terminal 102 can receive and transmit data via the communication links)], and when detecting that a data packet has been lost, recover the lost data packet based on one or more other already received data packets included in a same data as the lost data packet [fig. 7, paragraphs 0108, 0110-0112, when detecting that a data packet has been lost, recover the lost data packet based on one or more other already received data packets included in a same data as the lost data packet (data may be lost during data transmission; original data can be recovered from the redundant data)].
Wang does not explicitly disclose the encoded data set includes at least one data group, the at least one data group includes one or more data packets.
However, Altman teaches the encoded data set includes at least one data group, the at least one data group includes one or more data packets [paragraphs 0019, 0041, 0044, 0059, 0067, encoded data set includes at least one data group, the at least one data group includes one or more data packets (packets of a subset or group of the packets)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the system described in Wang by including the encoded data set includes at least one data group as taught by Altman, paragraph 0032].

As per claim 2, Wang discloses the data transmission system of claim 1, 
wherein the system is implemented in an unmanned aerial vehicle ("UAV") system [paragraphs 0002, 0030, 0044, wherein the system is implemented in an unmanned aerial vehicle ("UAV") system (unmanned vehicles, such as ground vehicles, air vehicles, surface vehicles, underwater vehicles, and spacecraft)], the UAV system includes a UAV and an external device, and the system is configured for communication between the UAV and the external device [fig. 1, 2, paragraphs 0004, 0044, 0058, the UAV system includes a UAV and an external device, and the system is configured for communication between the UAV and the external device (a movable object communicating with a remote terminal)], and 
wherein the receiving device is the UAV and the transmitting device is the external device, or the receiving device is the external device and the transmitting device is the UAV [fig. 1, paragraphs 0061, 0063, 0110, 0136, wherein the receiving device is the UAV and the transmitting device is the external device, or the receiving device is the external device and the transmitting device is the UAV (the movable object 100 and the terminal 102 can receive and transmit data via the communication links)].

As per claim 3, Wang discloses the data transmission system of claim 2, wherein the external device includes at least one of: 
fig. 1, paragraphs 0044, 0060, 0143, a cell phone, a remote controller, a remote controller having a screen, a tablet, flight glasses, a wristband, or a watch (a remote terminal 102 (e.g., computer, laptop, tablet, smartphone, or other mobile device))].

As per claim 4, Wang discloses a data transmission method [Abstract, a data transmission system (systems, method, and devices are provided for transmitting data)], comprising: 
detecting data packets transmitted by more than two broadcast channels [fig. 1, 6, paragraphs 0062, 0065, 0066, two broadcast channels (a plurality of communication links e.g., 112, 114)] configured to transmit the same data packets [fig. 1, 2, paragraphs 0028, 0045, 0047, 0063, 0066, 0110, detecting data packets transmitted by more than two broadcast channels configured to transmit the same data packets (transmit data via the communication links; a movable object 200 communicating with a terminal 202 via first and second communication links 204, 206; the redundant data)]; and 
based on a detection that a data packet has been lost, recovering the lost data packet based on one or more other already received data packets included in a same data group as the lost data packet [fig. 7, paragraphs 0108, 0110-0112, based on a detection that a data packet has been lost, recovering the lost data packet based on one or more other already received data packets included in a same data group as the lost data packet (data may be lost during data transmission; original data can be recovered from the redundant data)].

However, Altman teaches received data packets included in a same data group [paragraphs 0019, 0041, 0044, 0059, 0067, received data packets included in a same data group (packets of a subset or group of the packets)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Wang by receiving data packets included in a same data group as taught by Altman because it would provide the Wang's method with the enhanced capability of providing a better Quality-of-Service (QoS) or Quality-of-Experience [Altman, paragraph 0032].

As per claim 6, Wang discloses the data transmission method of claim 4, 
wherein the data packet comprises an effective packet and a forward error correction redundant packet [paragraphs 0108, 0110, 0111, wherein the data packet comprises an effective packet and a forward error correction redundant packet (method 700 for forward error correction (FEC) for data transmission; original data is encoded to add redundant data)].

As per claim 8, the modified Wang discloses the data transmission method of claim 7, wherein determining the sub-group to which the lost data packet belongs comprises: 
based on a detection that a sub-group satisfies a predetermined first condition, determining the sub-group that satisfies the predetermined first condition as the sub-Altman, paragraphs 0004, 0019, 0043, 0121, 0123, 0140, based on a detection that a sub-group satisfies a predetermined first condition, determining the sub-group that satisfies the predetermined first condition as the sub-group to which the lost data packet belongs (dynamically allocate packets for transmission, from a payload-segment or payload-portion; erroneous sub-image)].

As per claim 9, the modified Wang discloses the data transmission method of claim 8, 
wherein the predetermined first condition is intra-group numbers of data packets included in the sub-group are not continuous [Altman, paragraphs 0032, 0071, 0073, 0076, wherein the predetermined first condition is intra-group numbers of data packets included in the sub-group are not continuous (continue to monitor the flow or traffic)].

As per claim 10, the modified Wang discloses the data transmission method of claim 7, wherein the predetermined forward error correction condition is: 
a number of data packets included in the sub-group to which the lost data packet belongs is not smaller than a number of original effective packets included in the sub-group to which the lost data packet belongs [Altman, paragraphs 0019, 0023, 0024, 0028, 0043, 0058, a number of data packets included in the sub-group to which the lost data packet belongs is not smaller than a number of original effective packets included in the sub-group to which the lost data packet belongs (small-size data-flows)].

As per claim 12, Wang discloses the data transmission method of claim 4, further comprising: 
when a broadcast channel of the more than two broadcast channels satisfies a predetermined second condition, determining the broadcast channel as an ineffective broadcast channel [fig. 1, paragraphs 0013, 0045, 0062, 0067, 0086, 0103, 0111, when a broadcast channel of the more than two broadcast channels satisfies a predetermined second condition, determining the broadcast channel as an ineffective broadcast channel (direct communication links as well as indirect communication links; characteristics of each of the plurality of simultaneous respective communication links; switching between the plurality of communication links)]; and 
terminating detection of data packets transmitted through the ineffective broadcast channel [paragraphs 0065, 0067, 0083, 0103, 0111, terminating detection of data packets transmitted through the ineffective broadcast channel (data transmission may switch between utilizing the direct and indirect communication links 112, 114 (e.g., when one of the links is disconnected))].

As per claim 13, Wang discloses the data transmission method of claim 12, Wang does not explicitly disclose wherein predetermined second condition is: packet serial numbers of data packets detected from the broadcast channel within a predetermined time period are all smaller than an expected packet serial number.
However, Altman teaches packet serial numbers of data packets detected from the broadcast channel within a predetermined time period are all smaller than an expected packet serial number [paragraphs 0035, 0043, 0061, 0068, packet serial numbers of data packets detected from the broadcast channel within a predetermined time period are all smaller than an expected packet serial number (expected to occur in the transport of segment)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Wang by including packet serial numbers of data packets detected from the broadcast channel within a predetermined time period are all smaller than an expected packet serial number as taught by Altman because it would provide the Wang's method with the enhanced capability of providing a better Quality-of-Service (QoS) or Quality-of-Experience [Altman, paragraph 0032].

As per claim 14, Wang discloses the data transmission method of claim 4, Wang does not explicitly disclose further comprising: 
However, Altman teaches when group numbers of data packets detected from the more than two broadcast channels are all greater than a predetermined expected group number, adjusting the expected group number [paragraphs 0035, 0043, when group numbers of data packets detected from the more than two broadcast channels are all greater than a predetermined expected group number, adjusting the expected group number (increase from the dropped rate to higher transmission rates)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Wang by adjusting the expected group number as taught by Altman because it would Altman, paragraph 0032].

As per claim 15, Wang discloses the data transmission method of claim 4, 
wherein at least one of the more than two broadcast channels is a WIFI channel [paragraphs 0019, 0064, 0065, 0100, wherein at least one of the more than two broadcast channels is a WIFI channel (communication methods include: WiFi, WiMAX, etc.)].

As per claim 16, Wang discloses a data transmission method [Abstract, a data transmission method (systems, method, and devices are provided for transmitting data)], comprising: 
encoding a data set to be transmitted [fig. 7, paragraphs 0110, 0111, encode a data set to be transmitted (once the original data has been encoded, it can then be transmitted to a receiving entity (e.g., a movable object or terminal))], 
transmitting the one or more data packets through at least two broadcast channels configured to transmit the same data packets [fig. 1, 2, paragraphs 0028, 0045, 0047, 0063, 0066, transmitting the one or more data packets through at least two broadcast channels configured to transmit the same data packets (transmit data via the communication links; a movable object 200 communicating with a terminal 202 via first and second communication links 204, 206)].
Wang does not explicitly disclose the encoded data set includes at least one data group, the at least one data group includes one or more data packets.
paragraphs 0019, 0041, 0044, 0059, 0067, encoded data set includes at least one data group, the at least one data group includes one or more data packets (packets of a subset or group of the packets)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Wang by including the encoded data set includes at least one data group as taught by Altman because it would provide the Wang's method with the enhanced capability of providing a better Quality-of-Service (QoS) or Quality-of-Experience [Altman, paragraph 0032].

As per claim 17, Wang discloses the data transmission method of claim 16, 
wherein the one or more data packets include at least one of an effective packet and a forward error correction redundant packet [paragraphs 0108, 0110, 0111, wherein the one or more data packets include at least one of an effective packet and a forward error correction redundant packet (method 700 for forward error correction (FEC) for data transmission; original data is encoded to add redundant data)].

As per claim 19, Wang discloses the data transmission method of claim 17, 
wherein in the one or more data packets, wherein the effective packet is located before the forward error correction redundant packet [paragraphs 0108, 0110, 0111, wherein in the one or more data packets, wherein the effective packet is located before the forward error correction redundant packet (method 700 for forward error correction (FEC) for data transmission; original data is encoded to add redundant data)].

As per claim 20, Wang discloses the data transmission method of claim 16, 
wherein the at least two broadcast channels are WIFI channels [paragraphs 0019, 0064, 0065, 0100, wherein the at least two broadcast channels are WIFI channels (communication methods include: WiFi, WiMAX, etc.)].

Claims 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Altman, and in further view of Ozturk et al., (hereinafter Ozturk), U.S. Publication No. 2015/0117357.

As per claim 5, the modified Wang discloses the data transmission method of claim 4, Wang does not explicitly disclose wherein detecting that a data packet has been lost comprises: 
However, Ozturk teaches sorting the data packets detected from the more than two broadcast channels according to an ascending order of packet serial numbers [paragraphs 0008, 0010, 0080, 0082, 0085, 0092, sorting the data packets detected from the more than two broadcast channels (the SN values of the data packets received on the first RAT link and the second RAT link) according to an ascending order of packet serial numbers (data packets may be transmitted in an ascending sequence order)]; and determining that a data packet has been lost based on a detection that the packet serial numbers are not continuous [paragraphs 0008, 0080, 0158, determining that a data packet has been lost based on a detection that the packet serial numbers are not continuous (sequence number values of the received data packets are out of order)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in the modified Wang by sorting the data packets detected from the more than two broadcast channels according to an ascending order of packet serial numbers as taught by Ozturk because it would provide the Wang's modified method with the enhanced capability of improving data packet handling [Ozturk, paragraph 0005].

As per claim 11, the modified Wang discloses the data transmission method of claim 5, Wang does not explicitly disclose further comprising: determining a first packet serial number of the lost data packet based on a sorting result; and when a data packet having the first packet serial number is detected from one of the more than two broadcast channels, recovering the lost data packet based on the data packet having the first packet serial number.
However, Ozturk teaches determining a first packet serial number of the lost data packet based on a sorting result [paragraphs 0008, 0080, 0158, determining a first packet serial number of the lost data packet based on a sorting result (sequence number values of the received data packets are out of order)]; and when a data packet having the first packet serial number is detected from one of the more than two broadcast channels, recovering the lost data packet based on the data packet having the first packet serial number [paragraphs 0008, 0010, 0080, 0082, 0085, 0092, when a data packet having the first packet serial number is detected from one of the more than two broadcast channels, recovering the lost data packet based on the data packet having the first packet serial number (the SN values of the data packets received on the first RAT link and the second RAT link)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in the modified Wang by sorting the data packets detected from the more than two broadcast channels as taught by Ozturk because it would provide the Wang's modified method with the enhanced capability of improving data packet handling [Ozturk, paragraph 0005].

As per claim 18, Wang discloses the data transmission method of claim 16, Wang does not explicitly disclose wherein the one or more data packets include at least one of a packet serial number, a ground number, or an intra-group number.
However, Ozturk teaches wherein the one or more data packets include at least one of a packet serial number, a ground number, or an intra-group number [paragraphs 0008, 0010, wherein the one or more data packets include at least one of a packet serial number (SN values of the data packets)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in the modified Wang by including wherein the one or more data packets include at least one of a packet serial number as taught by Ozturk because it would provide the Wang's modified method with the enhanced capability of improving data packet handling [Ozturk, paragraph 0005].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al., (U.S. Publication No. 2013/0246884), discloses wherein forward error correction outer code is then applied to the packets of the data stream for recovery of packets.
Vadakital et al., (U.S. Patent No. 7,751,324), discloses wherein groups are transmitted in ascending order of importance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469